By the Court,

Savage, Ch. J.
It is well established, by frequent decisions, that this court will not attempt, by mandamus, to control or coerce the discretion of a subordinate tribunal. It is the duty of the court, however, to review the decisions of such tribunals when properly brought up, and if they have erred in the application of legal principles to the cases before them, the court will apply the proper remedy. Whether the affidavits of the jurors, rejected by the common pleas, should have been received, is a question not of discretion, but of law; and if the court erred in that respect, their decision is a proper subject of review in this court, and a remedy may be afforded by mandamus.
*300The rule in England is, that the courts will not suffer the jury to explain, by affidavit, the grounds of their verdict, or to shew that they intended something different from what they found. (2 Tidd, 817.) This rule is expressly recognized in Sargent v. Deniston, (5 Cowen, 121.) There the affidavits of jurors were received to shew a mis-conception of the rule of damages, as derived from the charge or omission of the judge. The cases referred to by Mr. Tidd, and by Mr. Justice Sutherland in Sargent v. Deniston, establish the rule as laid down. In Jackson v. Williamson, (2 Term R. 281,) the whole jury united in an affidavit that they intended to find a verdict of £31 ; and supposed that by finding £30, the prothonotary would of course add £31, and thus make up the sum of £61, yet the court refused to act upon the affidavit, saying that it would introduce a very dangerous practice, if they were-to admit such an affidavit; that it would be productive of infinite mischief, and it was better that the plaintiff in that cause should suffer an inconvenience, than that such a rule should be introduced. 2 Black. R. 804, is to the same effect. In 5 Burr. R. 2667, Lord Mansfield says, where there is a doubt upon the judge’s report as to what passed at the time of bringing in the verdict, then the affidavits of jurors or by-standers may be received upon a motion for a new trial, or to rectify a mistake in the minutes; but an affidavit of a juror never can be read, as to what he then thought or intended. The case of Cogen v. Ebden and another, (1 Burr. R. 383,) is not at variance with this rule. There, upon two different issues, the jury found one issue in favor of the plaintiff and the other in favor of the defendant; but the foreman gave in the verdict as a general verdict for the defendant upon both issues. The court, from the affidavit of eight of the jurors, confirmed by the judge’s notes, were satisfied that this was a mistake, and that the verdict was erroneously delivered in by the foreman, and they accordingly amended it. This was a mistake of the foreman in presenting the finding of the jury; and for the purpose of shewing that mistake, the affidavit was received; not to shew, as in this case, the impressions of the jury as to the effect of their *301finding. The court of common pleas, therefore, decided right, in refusing to receive the affidavits, and the motion for a mandamus is denied.
Motion denied.